              Case 2:19-cr-00091-RAJ Document 46 Filed 09/11/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT FOR THE
10
                            WESTERN DISTRICT OF WASHINGTON
11                                    AT SEATTLE
12
13    UNITED STATES OF AMERICA,                        NO. CR19-091RAJ
14                            Plaintiff,
15                       v.                            ORDER TO SEAL DOCUMENT
16    VINH Q. NGUYEN,
17                            Defendant.
18
19         Having considered the Government’s Motion to Seal Exhibit B and
20 because of the sensitive information contained in the exhibit,
21         It is hereby ORDERED that the Motion to Seal (Dkt. #42) is GRANTED.
22 The United States’ Exhibit B shall remain sealed.
23         DATED this 11th day of September, 2020.
24
25
26
                                                     A
                                                    _________________________
                                                    RICHARD A. JONES
                                                    United States District Judge
27
28
     Order to Seal - 1
     United States v. Nguyen, CR19-091RAJ                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
